t c memo united_states tax_court michael s levy and ellen c levy petitioners v commissioner of internal revenue respondent docket no filed date michael s levy and ellen c levy pro sese miles b fuller for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and a penalty of dollar_figure under sec_6662 in an amendment to the answer respondent alleged that the notice_of_deficiency erroneously omitted an amount for alternative_minimum_tax and that the correct amounts for the deficiency and penalty are dollar_figure and dollar_figure respectively the deficiency resulted from omission of various items of income petitioners have stipulated receipt of all of the items included as income in the notice_of_deficiency but dispute the taxability of dollar_figure received from citibank and dollar_figure received as a result of investments held in a brokerage account with morgan stanley co petitioners also dispute in the petition the penalty and anticipated interest on the amounts due for all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in new mexico at the time their petition was filed michael s levy petitioner was formerly employed by smith barney and was experienced in and knowledgeable about finance and investments petitioners each maintained substantial investments and held accounts at morgan stanley petitioners recognized proceeds of dollar_figure dollar_figure and dollar_figure in three separate_accounts maintained at morgan stanley during petitioners also received partnership income and other items of taxable_income in in addition petitioner ellen c levy received through her morgan stanley account a payment of dollar_figure in relation to stock of a brazilian airline during citibank deposited dollar_figure purportedly as a pension distribution directly into petitioner’s bank account petitioner challenged the amount of the payment as erroneous and accused citibank of wrongdoing petitioner hired a lawyer and ultimately settled with citibank a claim related to his retirement account with smith barney petitioner was not required to return the dollar_figure petitioner prepared petitioners’ form_1040 u s individual_income_tax_return as a joint_return for although he attached schedule d capital_gains_and_losses to the return he did not include all of the reported gains in the calculation of taxable_income and tax on the return as a result the tax reported dollar_figure was understated by more than dollar_figure as determined in the notice_of_deficiency subsequently respondent determined because of an amount for alternative_minimum_tax that dollar_figure was the correct amount of petitioners’ deficiency opinion petitioner ellen c levy did not execute the stipulation of facts or appear for trial respondent moved that the petition be dismissed as to her for failure properly to prosecute but requested that the court enter a decision against her in the amounts ultimately determined against petitioner because she has not complied with the court’s orders and rules she is held in default and will be bound to the result determined on the record made by petitioner see rule sec_123 sec_149 petitioner presented argument and testimony about correspondence between him and the internal_revenue_service none of that correspondence is relevant and it will not be considered see 62_tc_324 petitioner also attempted to raise an issue as to interest that will follow the assessment of amounts in dispute we do not have jurisdiction in this case to review statutory interest that may be assessed after our decision is entered see 110_tc_20 and cases there cited petitioner argues that the dollar_figure received in relation to petitioner ellen c levy’s brazilian airline stock was in lieu of a dividend and should therefore be regarded as nontaxable return_of_capital not a dividend he has not presented any evidence or authorities supporting that theory we conclude that the dollar_figure is included in taxable_income see sec_61 with respect to the dollar_figure deposited into his checking account during petitioner contends that he assumed at the time the return was filed that we were going to have to give that money back petitioner argues that the money should be treated as a gift but that characterization is untenable because the payment was not made out of detached and disinterested generosity see 363_us_278 petitioner testified that he threatened to expose wrongful conduct and that citibank did not ask that the amount be repaid petitioner used the allegedly erroneous payment to him as leverage in a dispute with citibank over his smith barney retirement account as an undeniable accession to wealth the payment is taxable to petitioners even if extracted from a wrongdoer as punishment for unlawful conduct see 348_us_426 petitioner did not explicitly address the sec_6662 penalty at trial he explained his failure to include approximately dollar_figure in capital_gains in the computation of taxable_income and tax due on his form_1040 as it didn’t make sense the way that the form is constructed he did not follow the instructions on the form sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1 b income_tax regs a substantial_understatement_of_income_tax exists if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority see rule a higbee v commissioner t c pincite the accuracy-related_penalty under sec_6662 is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite respondent has shown a substantial_understatement_of_income_tax on petitioners’ return for petitioner has not shown reasonable_cause or good_faith the penalty will be sustained petitioner has not contested the applicability of the alternative_minimum_tax computation set forth in the amended answer and it appears correct as a matter of law for reasons set forth herein an appropriate order and decision will be entered for respondent in the amounts set forth in the amended answer
